DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/IB2019/059029 filed 10/22/2019, which claims the benefit of the priority of US Provisional Application No. 62/748,603 filed 10/22/2018. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statements submitted on 08/24/2021 has been considered by the examiner.

Election/Restrictions
	Claims 8-10, 12-20 are withdrawn from further consideration pursuant to 37 CFR
1.142(b) as being drawn to a nonelected Group II-VIII or based on the elected species, there being no allowable generic or linking claim. Applicant’s election of Group I drawn to GLP-1-GDF15 fusion protein in the reply filed on 06/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
After further consideration, the Examiner rescinds the species election requirement.
Claim Objections
Claims 1-7, and 11 are objected to because of the following informalities:  
Claims 1-7, and 11 recite “GLP1”. The claims should be amended to recite “GLP-1”.  Appropriate correction is required.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014120619 A2 (hereinafter “the ‘619 publication”) in view of WO 200246227 A2 (hereinafter “the ‘227 publication”) and US 2014/0141000 A1 (hereinafter “the ‘000 publication”).
‘619 teaches modified GDF15 polypeptide [0010] and that the polypeptide is modified with albumin (claim 18) via a linker (claim 24) and that the modification improves the physical property of the polypeptide such as solubility, bioavailability, serum half-life, therapeutic half-life, circulation time, and immunogenicity (claim 29). ‘619 teaches that the linker includes 3x(4Gly-Ser) linker; SEQ ID NO:64) [0026] which is identical to the instant linker 1 of SEQ ID NO: 23. ‘619 further teaches combination therapy of the modified polypeptide with other agents such as GLP-1 analogs [00290].
‘619 does not teach that the modified GDF15 protein is further fused with GLP-1 via a linker and does not teach a linker such as SEQ ID NO: 20 as recited in claim 5.
‘227 teaches a fusion protein of GLP-1 with albumin (claim 1) and via a peptide linker such as a) a glycine rich peptide; b) a peptide having the sequence [Gly-Gly-Gly-Gly-Ser]n where n is 1, 2, 3, 4, 5 or 6; and c) a peptide having the sequence [Gly-Gly-Gly-Gly- Ser]3 (claim 3). ‘227 teaches that the fusion peptide  extends the half-life of the peptide and was used to treat diseases such as diabetes (page 1, line 1-7).
With regards to the specific linker recited in claim 5, ‘000 teaches fusion protein that comprises half-life extending moieties such as albumin [0329] and further that the fusion protein comprises a linker [0079, 0208] such as (AP)20 (SEQ ID NO: 83) [0208]which is identical to the instant SEQ ID NO: 28.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘619, ‘227 and ‘000 and prepare a fusion protein that comprises GLP-1, GDF15 and HSA via linkers as taught by ‘619, ‘000 and ‘227 because ‘619 teaches that GDF15 fusion protein with albumin is known to be co-administered with GLP-1 [00290] and one of ordinary skill in the art would have found it obvious to try a fusion protein that comprises all the three polypeptides. One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in preparing a fusion protein with GLP-1, GDF15 and albumin because GDF15 fusion protein with albumin and GLP-1 fusion with albumin is known in the art using the instant linkers and further ‘619 teaches that GDF15 fusion protein with albumin is known to be administered with GLP-1 to treat metabolic disorders (abstract).
Regarding claim 2, ‘227 teaches that the GLP-1 analogue has the amino acid sequence of SEQ ID NO: 2 (Claim 4) which is identical to the instant SEQ ID 2.
Regarding claims 3 and 5, ‘227 teaches a fusion protein of GLP-1 with albumin (claim 1) and via a peptide linker such as a) a glycine rich peptide; b) a peptide having the sequence [Gly-Gly-Gly-Gly-Ser]n where n is 1, 2, 3, 4, 5 or 6 (CLAIM 3) which is identical to the instant SEQ ID NO: 23. Furthermore, ‘000 teaches fusion protein that comprises half-life extending moieties such as albumin [0329] and further that the fusion protein comprises a linker [0079, 0208] such as (AP)20 (SEQ ID NO: 83) [0208]which is identical to the instant SEQ ID NO: 28.
Regarding claim 4, ‘227 teaches that the human albumin has the sequence of SEQ ID NO: 34 (claim 25), which is identical to the instant SEQ ID NO: 26.
Regarding claim 6, ‘619 teaches the polypeptide has SEQ ID NO: 3 (Claim 1) which comprises 100% of the instant SEQ ID NO: 31.
Regarding claim 7, ‘227 discloses the instant GLP-1 sequence (claim 4), the instant albumin sequence (claim 25) as well as the instant first and second linker. Furthermore, ‘619 discloses the instant sequence of GDF15. One of ordinary skill would therefore be motivated to prepare a fusion protein of the GLP-1, albumin and GDF15 polypeptide using the linkers of ‘227 to arrive to the instant sequences rendering obvious the instant claim.
Regarding claim 11, ‘619 teaches a pharmaceutical composition comprising the fusion protein and a pharmaceutically acceptable diluent, carrier or excipient (claim 37, [0037]).
Conclusion
Claims 1-7, and 11 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654                                                                                                                                                                                                        

/ARADHANA SASAN/Primary Examiner, Art Unit 1615